AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


ON DEMAND DIRECT RESPONSE, LLC,
et al.                                                 AMENDED DEFAULT
                                                       JUDGMENT IN A CIVIL CASE
                             Plaintiffs,
         v.                                            Case Number: 2:15-cv-01576-MMD-EJY

SHANA LEE MCCART-POLLAK,
              Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

 X       Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

             IT IS ORDERED AND ADJUDGED that pursuant to this court’s order entered August 29,
2019 (ECF No. 465), default judgment is hereby entered in favor of Shana Lee McCart-Pollak, and against On
Demand Direct Response, LLC and On Demand Direct Response III, LLC in the amount of $537,097.92.

         Date: August 29, 2019                                DEBRA K. KEMPI
                                                             Clerk



                                                              /s/ D.R. Morgan
                                                             Deputy Clerk
